BAR ADMISSIONS PROCEEDING
PER CURIAM
| ¶ After reviewing the evidence and considering the law, we conclude petitioner is *860eligible to be conditionally admitted to the practice of law in Louisiana, subject to a probationary period of one year. Should petitioner commit any misconduct during the period of probation, her conditional right to practice may be terminated or she may be subjected to other discipline pursuant to the Rules for Lawyer Disciplinary Enforcement.
CONDITIONAL ADMISSION GRANTED.